t c memo united_states tax_court r ball for r ball iii by appt et al petitioners v commissioner of internal revenue respondent docket nos filed date dennis lawrence stein for petitioners paul l darcy tara p volungis and michael s coravos for respondent 1cases of the following petitioners are consolidated herewith r ball children trust docket no ethel ball for r ball iii apt docket no ethel ball for a l ball as appt docket no r ball jr children trust docket no r ball jr f b o r ball iii docket no r ball for a l ball by appt docket no r ball children trust docket no and russell ball jr sec first docket no memorandum opinion kerrigan judge in these consolidated cases respondent determined the following deficiencies and revised deficiencie sec_2 with respect to petitioners’ federal_income_tax for tax_year petitioner deficiency revised deficiency r ball for r ball iii by appt dollar_figure dollar_figure r ball children trust ethel ball for r ball iii apt ethel ball for a l ball as appt r ball jr children trust r ball jr f b o r ball iii r ball for a l ball by appt r ball for children trust big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 2the parties stipulated that each statutory notice contained one or more errors that resulted in an incorrect deficiency computation if respondent prevails petitioners will be liable for the revised statutory deficiencies russell ball jr sec first big_number big_number unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar and all percentage points to the second decimal place after concessions the issue remaining for our consideration is whether petitioners properly increased their adjusted bases in shares of an s_corporation pursuant to sec_1366 and sec_1367 after the s_corporation made a qualified_subchapter_s_subsidiary election qsub election pursuant to sec_1361 which resulted in a deemed sec_332 liquidation_of_a_subsidiary background these consolidated cases were submitted fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioners electing small_business trusts had legal residence in pennsylvania when they filed sec_1361 defines electing small_business trusts as any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in para or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest continued their petitions in date petitioners and a 10th shareholder not party to this consolidated action 10th shareholder directly owned of american insurance service inc ais petitioners and the 10th shareholder had an aggregate adjusted_basis of dollar_figure in their shares of ais in petitioners and the 10th shareholder organized wind river investment corp wric petitioners and the 10th shareholder contributed of their shares of ais to wric in exchange for of the stock in wric resulting in a tax-deferred incorporation under sec_351 after the completed transaction petitioners and the 10th shareholder directly owned of wric and wric directly owned of ais during the taxable_year ended date petitioners owned of wric individually petitioners owned the following percentages of wric continued in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust electing small_business trusts are subject_to further restrictions see sec_1361 the parties do not dispute that petitioners are valid electing small_business trusts petitioner wric percent ownership r ball for r ball iii by appt r ball children trust ethel ball for r ball iii apt ethel ball for a l ball as appt r ball jr children trust r ball jr f b o r ball iii r ball for a l ball by appt dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure r ball children trust dollar_figure russell ball jr sec first dollar_figure effective date wric elected to be taxed as an s_corporation from date through date wric continued to own of ais during wric’s taxable_year ended date wric made a qsub 4small business electing trusts like petitioners are permitted to hold shares of an s_corporation sec_1361 see sec_1361 the parties do not dispute that petitioners were valid s_corporation shareholders election pursuant to sec_1361 with respect to ais effective date after the election wric treated ais as a qualified_subchapter_s_subsidiary qsub petitioners claimed that the qsub election produced an item_of_income pursuant to sec_1366 and adjusted their bases accordingly pursuant to sec_1367 petitioners had the following adjusted bases in their wric stock before the qsub election and petitioners claimed the following adjusted bases in their wric stock after the qsub election petitioner adjusted_basis before qsub election claimed adjusted_basis after qsub election r ball for r ball iii by appt dollar_figure dollar_figure r ball children trust ethel ball for r ball iii apt ethel ball for a l ball as appt r ball jr children trust r ball jr f b o r ball iii r ball for a l ball by appt r ball children trust russell ball jr sec first big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on date petitioners and the 10th shareholder sold all of their wric shares to an unaffiliated third party collectively petitioners and the 10th shareholder received dollar_figure less transaction costs petitioners received individually the following amounts from the sale of wric petitioner amount received r ball for r ball iii by appt r ball children trust ethel ball for r ball iii apt ethel ball for a l ball as appt r ball jr children trust r ball jr f b o r ball iii r ball for a l ball by appt r ball children trust russell ball jr sec first dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number because of this sale wric ceased to be taxed as an s_corporation as of date and became taxable as a c_corporation petitioners timely filed their form sec_1041 u s income_tax return for estates and trusts for tax_year in their income_tax returns petitioners claimed the following losses from their sale of wric stock petitioner claimed loss r ball for r ball iii by appt r ball children trust ethel ball for r ball iii apt ethel ball for a l ball as appt r ball jr children trust r ball jr f b o r ball iii r ball for a l ball by appt r ball children trust russell ball jr sec first dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number petitioners calculated these claimed losses using the adjusted bases in the wric stock that they increased after the qsub election on may and respondent sent notices of deficiency regarding tax_year to petitioners the notices of deficiency disallowed petitioners’ claimed bases adjustments in their wric shares following the qsub election because of a computational error the notices of deficiency failed to fully disallow petitioners’ claimed bases adjustments for seven petitioners the notices of deficiency understated the capital_gains adjustments respondent asserts increased deficiencies for those seven petitioners for two petitioners the notices of deficiency provided incorrect alternative_minimum_tax calculations respondent asserts decreased deficiencies for those two petitioners in the notices of deficiency respondent also determined that petitioners were liable for accuracy-related_penalties under sec_6662 for tax_year respondent has waived the accuracy-related_penalties for all petitioners discussion an s_corporation is defined as a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 generally an s_corporation is not subject_to federal_income_tax at the entity level sec_1363 see also 133_tc_202 aff’d 679_f3d_1109 9th cir like a partnership an s_corporation is a conduit through which income flows to its shareholders resulting 5petitioners r ball for r ball iii by appt r ball children trust ethel ball for r ball iii apt ethel ball for a l ball as appt r ball for a l ball by appt r ball children trust and russell ball jr sec first 6petitioners r ball jr children trust and r ball jr f b o r ball iii in only one level of taxation see taproot admin servs inc v commissioner t c pincite generally a shareholder in an s_corporation begins with a tax basis in his or her stock equal to the amount of the contributions he or she makes to the capital of the s_corporation the shareholder’s capital contributions are not included in the income of the s_corporation sec_118 sec_1016 sec_1371 483_us_89 268_us_628 sec_1_118-1 income_tax regs pursuant to sec_1367 a shareholder’s tax basis in the stock of an s_corporation is adjusted to reflect the shareholder’s pro_rata share of income losses deductions and credits of the s_corporation as calculated under sec_1366 more specifically under sec_1367 a shareholder’s tax basis in the stock of an s_corporation is increased by the shareholder’s share of the s corporation’s income items including tax-exempt_income among other things under sec_1367 a shareholder’s tax basis in the stock of an s_corporation is decreased but not below zero by the shareholder’s pro_rata share of losses and deductions among other things as specified in sec_1367 pursuant to sec_1361 a parent s_corporation may elect to treat a wholly owned domestic corporation7 as a qsub once the parent s_corporation has made the qsub election the qsub is no longer treated as a separate corporation rather all assets liabilities items of income deductions and credits of the qsub are treated as the assets liabilities items of income deductions and credits of the parent s_corporation sec_1361 the qsub is deemed to have liquidated into the parent s_corporation sec_1_1361-4 income_tax regs i petitioners’ arguments and analysis petitioners contend that they properly adjusted their bases in the wric shares after the qsub election pursuant to sec_1367 and that they properly claimed losses from the sale of wric on their income_tax returns specifically petitioners contend that the qsub election resulted in an item_of_income pursuant to sec_1366 notably petitioners have not cited and we have not found any cases in which a qsub election has been held to create an item_of_income for the parent s_corporation 7the wholly owned domestic_corporation must also meet the specifications set forth in sec_1361 a sec_61 and nonrecognition petitioners contend that the qsub election resulted in a gain derived from dealings in property and therefore created an item_of_income under sec_61 sec_61 defines gross_income as all income from whatever source derived which includes gains derived from dealings in property sec_61 in their opening brief petitioners claim that the exchange of the s corporation’s shares of stock in the subsidiary for the subsidiary’s assets is plainly ‘gains derived from dealings in property ’ petitioners overlook the role of realization and recognition in determining what constitutes gain from the sale or disposition of property any gain from the sale or disposition of property must first be realized see 499_us_554 rather than assessing tax_liability on the basis of annual fluctuations in the value of a taxpayer’s property the internal_revenue_code defers the tax consequences of a gain_or_loss in property value until the taxpayer ‘realizes’ the gain_or_loss once a realization event has occurred the amount of realized gain must be calculated pursuant to sec_1001 sec_1001 provides in pertinent part the following sec_1001 determination of amount of and recognition of gain_or_loss a computation of gain_or_loss --the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized b amount_realized --the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received c recognition of gain_or_loss --except as otherwise provided in this subtitle the entire amount of the gain_or_loss determined under this section on the sale_or_exchange of property shall be recognized once the amount of the realized gain has been calculated the entire amount of the realized gain is recognized unless a code section provides for nonrecognition treatment sec_1001 unrecognized gains are not included in or deducted from gross_income at the time the nonrecognition_transaction occurs sec_1_61-6 income_tax regs recognition is a cardinal and longstanding principle of tax law there are many code sections that provide for nonrecognition treatment including sec_351 sec_354 sec_361 sec_371 sec_371 sec_721 sec_1031 sec_1035 and sec_1036 among others sec_1_1002-1 income_tax regs these sections describe certain specific exchanges of property in which at the time of the exchange particular differences exist between the property parted with and the property acquired but such differences are more formal than substantial id because these differences are more formal than substantial the code provides that such differences shall not be deemed controlling and that gain_or_loss shall not be recognized at the time of the exchange id the underlying assumption for nonrecognition treatment is that the new property is substantially a continuation of the old investment still unliquidated id notably t hese nonrecognition provisions do not forgive taxation of the realized gain they merely defer its recognition and inclusion in gross_income until the property is disposed of in a taxable transaction boris i bittker et al federal income_taxation of individuals para pincite 3d ed nonrecognition transactions generally preserve unrecognized_gain by assigning a substituted or carryover_basis to the acquired property id nonrecognition transactions can be viewed as refinements of the pervasive concept of realization which postpones the taxation of appreciation in the value of property and the deduction of a decline in value until the taxpayer sells or otherwise disposes of the property id in sum nonrecognition provisions prevent realized gain from being included in a taxpayer’s gross_income when a gain derived from dealings in property is realized but not recognized then the realized gain will not be included in gross_income pursuant to sec_61 and sec_1_61-6 income_tax regs b sec_331 and sec_332 the making of a qsub election is considered an adoption of a plan_of_liquidation immediately before the deemed liquidation which qualifies the deemed liquidation for tax-free treatment under sec_332 and sec_337 sec_1 a iii income_tax regs see sec_1_1361-4 income_tax regs cf 122_tc_324 like the making of a qsub election t he making of a disregarded_entity election ‘is considered to be the adoption of a plan_of_liquidation immediately before the deemed liquidation’ thereby qualifying the parties to the deemed liquidation for tax-free treatment under sec_332 and sec_337 sec_301_7701-3 proced admin regs a qsub election thus results in a sec_332 liquidation sec_332 specifies that no gain_or_loss shall be recognized by a parent_corporation on the receipt of property distributed in complete_liquidation of a subsidiary_corporation sec_332 is clear and unambiguous under a plain reading of the statute the phrase no gain_or_loss shall be recognized means that the parent ignores any gain_or_loss realized in a sec_332 liquidation when property is distributed from the subsidiary this reading is also consistent with the congressional intent behind sec_332 and other nonrecognition transactions a taxpayer is not taxed on realized gain at the time of a nonrecognition_transaction see s rept no pincite u s c c a n contrasting a general liquidation in which the taxpayer receiving assets is taxed upon receipt with a sec_332 liquidation in which the taxpayer receiving assets is not taxed because no gain_or_loss is recognized see also s rept no c b part when a taxpayer receives no cash profit in a transaction the taxpayer should not be taxed on the transaction at that time because a qsub election is a deemed sec_332 liquidation the parent s_corporation shall not recognize gain_or_loss from the qsub election petitioners contend that any gain realized from a qsub election constitutes income under sec_331 but then sec_332 exempts the realized gain from income with nonrecognition sec_331 provides amounts received by a shareholder in a distribution in complete_liquidation of a corporation shall be treated as in full payment in exchange for the stock sec_331 does not provide for the nonrecognition of any gain realized in a sec_331 liquidation petitioners’ interpretation of sec_331 and sec_332 is incorrect sec_331 and sec_332 govern two different types of liquidations sec_332 on the one hand governs the liquidation_of_a_subsidiary into a parent_corporation when the parent_corporation own sec_80 or more of the vote and value of the subsidiary sec_332 sec_1504 if a sec_332 liquidation occurs then the subsidiary does not recognize any gain_or_loss on the distribution_of_property to an distributee sec_337 the parent_corporation takes a carryover_basis in the subsidiary’s assets sec_334 and the parent_corporation succeeds to the subsidiary’s tax_attributes sec_381 sec_331 on the other hand governs all other liquidations namely when the parent_corporation owns less than of the vote and value of the subsidiary see sec_331 sec_334 sec_337 and sec_381 are not triggered by a sec_331 liquidation either a liquidation meets the sec_332 specifications and falls within sec_332 or it does not meet the sec_332 specifications and falls within sec_331 a liquidation cannot be governed by both petitioners’ contention that sec_331 governs all liquidations but sec_332 exempts certain liquidations from creating income is erroneous when wric made the qsub election wric engaged in a deemed liquidation of ais pursuant to sec_332 because wric held more than of the vote and value of ais wric did not first engage in a sec_331 liquidation accordingly no gain was recognized when wric made the qsub election and the unrecognized_gain did not create an item_of_income pursuant to sec_61 c item_of_income under sec_1366 petitioners contend that the realized but unrecognized_gain from the qsub election created tax-exempt income--and therefore an item of income--pursuant to sec_1366 sec_1366 provides the following in pertinent part sec_1366 determination of shareholder’s tax_liability -- in general --in determining the tax under this chapter of a shareholder of an s_corporation for the shareholder’s taxable_year in which the taxable_year of the s_corporation ends there shall be taken into account the shareholder’s pro_rata share of the corporation’s -- a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder sec_1_1366-1 income_tax regs defines tax-exempt_income as income that is permanently excludible from gross_income in all circumstances in which the applicable_provision of the internal_revenue_code applies as discussed above unrecognized_gain is not an item_of_income or tax-exempt_income under sec_1366 because unrecognized_gain does not rise to the level of income nonrecognition treatment prevents realized gain from becoming income at the time of the nonrecognition_transaction therefore we hold that unrecognized_gain does not create an item_of_income under sec_1366 this holding is consistent with our reasoning in 115_tc_255 aff’d 276_f3d_1269 11th cir the taxpayers in mclaulin owned of ridge pallets inc ridge ridge coowned sunbelt forest products inc sunbelt with an individual until sunbelt redeemed all of the individual’s shares ridge then owned of sunbelt soon after the redemption ridge made a pro_rata distribution of its sunbelt stock to the taxpayers in mclaulin the sole issue for decision was whether ridge recognized gain on account of that distribution id pincite we reasoned that if ridge an s_corporation did not recognize gain from the distribution then sec_1366 would not require the taxpayers to take their pro_rata shares of gain into account id pincite our reasoning in mclaulin is the same as ours in these consolidated cases unrecognized_gain does not create an item_of_income under sec_1366 petitioners claim that the qsub election created realized gain that began as an item_of_income under sec_61 but was exempted from gross_income pursuant to the nonrecognition_provision in sec_332 petitioners argue that this result is consistent with 202_f3d_198 3d cir and 531_us_206 which petitioners claim are squarely on point and therefore control in these consolidated cases petitioners’ reliance on farley and gitlitz however is misguided the facts in farley and gitlitz were similar both cases involved insolvent s_corporations that received a discharge_of_indebtedness pursuant to sec_61 gross_income includes income_from_discharge_of_indebtedness sec_108 excludes discharge_of_indebtedness income from the gross_income of an insolvent taxpayer because of this exclusion these insolvent s_corporations determined that the discharge_of_indebtedness created tax-exempt_income they passed the discharge_of_indebtedness income to their shareholders pursuant to sec_1366 and the shareholders adjusted their bases in the s_corporations accordingly pursuant to sec_1367 the supreme court in gitlitz and the court_of_appeals for the third circuit in farley both held that the excluded discharge_of_indebtedness income was tax- exempt_income they reasoned that the discharge_of_indebtedness began as income under sec_61 but was excluded from the s corporations’ gross_income pursuant to sec_108 because these s_corporations were insolvent gitlitz v commissioner u s pincite farley f 3d pincite in particular the supreme court reasoned that excluded discharge_of_indebtedness does not cease to be an item_of_income when the s_corporation is insolvent rather the excluded discharge_of_indebtedness simply ceases to be included in gross_income gitlitz v commissioner u s pincite although farley and gitlitz both addressed the meaning of item_of_income and tax-exempt_income as used in sec_1366 neither case is squarely on point gitlitz and farley addressed payments that sec_61 includes explicitly in gross_income and that sec_108 excludes from gross_income see 615_f3d_83 2d cir aff’g 131_tc_262 in these consolidated cases the realized gain from the qsub election was never included explicitly in gross_income and was never excluded from gross_income as discussed above nonrecognition is not an exclusion provision nonrecognition merely prevents realized gain from rising to the level of income gitlitz and farley did not create new items of income they held only that the nature of discharge_of_indebtedness as income was not changed by the exclusion of sec_108 see id gitlitz and farley are also not squarely on point because unrecognized_gain is conceptually different from discharge_of_indebtedness income when a taxpayer receives a discharge_of_indebtedness the taxpayer’s economic net_worth increases the discharge_of_indebtedness income thus changes the taxpayer’s situation substantially when a taxpayer engages in a nonrecognition_transaction the taxpayer’s economic net_worth stays the same the nonrecognition_transaction changes the taxpayer’s situation only formally additionally unlike unrecognized_gain excluded discharge_of_indebtedness income may affect the tax_liability of s_corporation shareholders sec_108 specifies that the amount of discharge_of_indebtedness income excluded from gross_income is applied to reduce the tax_attributes of the taxpayer unrecognized_gain however does not reduce the tax_attributes of the taxpayer therefore unrecognized_gain does not affect the tax_liability of s_corporation shareholders because neither farley nor gitlitz is squarely on point we are not bound to follow them even if gitlitz and farley were squarely on point congress reversed them prospectively in when it amended sec_108 see job creation and worker assistance act of pub_l_no sec_402 sec_116 stat pincite pursuant to sec_108 any discharge_of_indebtedness income excluded from gross_income by sec_108 is no longer an item of income under sec_1366 congress believed that it was inappropriate for a shareholder of an insolvent or bankrupt s_corporation to take into account excluded income from the discharge of the s corporation’s indebtedness and thereby increase the shareholder’s adjusted_basis in the stock h_r rept no pincite 2002_3_cb_44 moreover congress believed that where as in the case of the present statute under sec_108 the plain text of a provision of the internal_revenue_code produces an ambiguity the provision should be read as closing not maintaining a loophole that would result in an inappropriate reduction of tax_liability id thus congress not only reversed gitlitz and farley prospectively as they pertained to excluded discharge_of_indebtedness income congress also proscribed any application of gitlitz and farley that would result in an inappropriate reduction of tax_liability petitioners’ application of gitlitz and farley to these consolidated cases would result in such an inappropriate reduction this is not the first time that we have declined to extend gitlitz in nathel we declined to interpret gitlitz as overriding the cardinal and longstanding principle of tax law that capital contributions are not treated as income nathel v commissioner t c pincite the taxpayers in nathel argued that because sec_118 excludes capital contributions from the gross_income of an s corporation in all circumstances capital contributions to an s_corporation are ‘permanently excludible’ from the gross_income of the s_corporation and are thus tax-exempt income’ under sec_1_1366-1 income_tax regs id pincite the taxpayers relied heavily on gitlitz they claimed that gitlitz should apply to other items of income specifically excluded from gross_income under sec_101 through id we rejected the taxpayers’ reasoning and distinguished nathel from gitlitz noting that contributions to the capital of an s_corporation are not listed in sec_61 as items of gross_income id pincite we held that capital contributions are not items of income under sec_1366 id pincite the court_of_appeals for the second circuit affirmed our decision concluding that the taxpayers could not rely on gitlitz alone to overcome the long-standing treatment of capital contributions as distinct from income nathel v commissioner f 3d pincite we likewise decline to interpret gitlitz and farley as overriding a cardinal and longstanding principle of tax law namely that unrecognized_gain is not an item_of_income we thus decline to extend the holdings in gitlitz and farley to nonrecognition provisions accordingly unrecognized_gain from a qsub election does not constitute an item_of_income or tax-exempt_income under sec_1366 we note that any other conclusion would lead to absurd results our reasoning preserves single- level taxation of s_corporations by preventing s_corporation shareholders from creating noneconomic basis adjustments from nonrecognition transactions our reasoning also preserves double-level taxation for c corporations before the general_utilities_doctrine permitted a c_corporation to escape corporate-level tax on certain distributions of appreciated_property to its shareholders see 296_us_200 see also h_r conf rept no vol ii at ii-198 1986_3_cb_1 congress repealed the general_utilities_doctrine in the tax_reform_act_of_1986 thus ensuring a corporate-level tax on the distribution of appreciated_property h_r conf rept no supra at ii-199 c b vol pincite congress noted that the general_utilities_doctrine undermined the corporate_income_tax h_r rept no pincite 1986_3_cb_1 congress further cemented the repeal of the general_utilities_doctrine by enacting sec_1374 in the tax_reform_act_of_1986 pub_l_no sec_632 stat pincite sec_1374 prevents a c_corporation from avoiding corporate-level taxation on the sale of appreciated assets by converting to an s_corporation when the s_corporation sells assets that it held before the conversion the s_corporation is taxed at the entity level on the net recognized gain from the sale sec_1374 the shareholders are also taxed on the recognized gain under sec_1366 petitioners’ position would create noneconomic basis adjustments which would reduce or eliminate tax at the shareholder level this would not only convert the single-level taxation of s_corporations into a zero-level taxation of s_corporations it would also undermine the double-level taxation of c corporations as preserved in sec_1374 and circumvent the repeal of the general_utilities_doctrine additionally these absurd results would open the door to a myriad of abusive transactions using these noneconomic basis adjustments petitioners attempted to turn what should have been a dollar_figure million aggregate taxable gain into a dollar_figure million aggregate loss had wric sold any of ais’ appreciated assets at a gain after the qsub election petitioners would have increased their adjusted bases in wric a second time thus reducing or eliminating more tax d sec_1367 basis_adjustment petitioners contend that they properly increased their adjusted bases in wric pursuant to sec_1367 because the qsub election created an item_of_income under sec_1366 sec_1367 provides in pertinent part the following sec_1367 general_rule -- increase in basis -- the basis of each shareholder’s stock in an s_corporation shall be increased for any period by the sum of the following items determined with respect to that shareholder for such period a the items of income described in subparagraph a of sec_1366 as discussed above the qsub election did not result in an item_of_income described in sec_1366 accordingly petitioners improperly increased their adjusted bases in the wric stock following the qsub election ii conclusion we hold that the unrecognized_gain resulting from the qsub election did not create an item_of_income or tax-exempt_income pursuant to sec_1366 we further hold that petitioners improperly adjusted their bases in their wric stock following the qsub election pursuant to sec_1367 in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
